             Case 2:17-cr-00163-TSZ Document 127 Filed 10/11/18 Page 1 of 5




 1                                                           The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT FOR THE
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                       NO. CR17-163-TSZ
10
                            Plaintiff,
11                                                    PRELIMINARY ORDER
12            v.                                      OF FORFEITURE

13    SUNG HONG,
        aka Laurence Hong,
14      aka Lawrence Hong,
15
                            Defendant.
16
17
18         THIS MATTER comes before the Court on the United States’ Motion, docket no.
19 107, for Entry of a Preliminary Order of Forfeiture (the “Motion”) seeking to forfeit to
20 the United States the interest of the Defendant, Sung Hong, in the following property:
21         a. One 2015 Aston Martin DB9 Volante, Vehicle Identification Number
22            SCFFDAFM9FGB16266;

23         b. Approximately $209,261.37 in funds held in Interactive Brokers LLC account
24            number XXXX6283, held in the name of Hyun Joo Hong;
25
           c. Approximately $6,417.42 in funds held in Interactive Brokers LLC account
26            number XXXX9407, held in the name of Pishon Holding, LLC;
27
28
     Preliminary Order of Forfeiture - 1                                UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Sung Hong (CR17-163-TSZ)
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
                Case 2:17-cr-00163-TSZ Document 127 Filed 10/11/18 Page 2 of 5




1           d. Approximately $5,069.17 in funds held in J.P. Morgan Chase Bank, N.A.
2              account number XXX8615, held in the name of Pishon Holding, LLC;

3           e. Approximately $1,009.76 in funds held in J.P. Morgan Chase Bank, N.A.
4              account number XXXXX9962, held in the name of Hyun Joo Hong;
5
            f. One ring with attached apparent colorless, transparent, round, brilliant-cut
6              diamond weighing approximately 3.02 carats, and apparent diamonds inset on
7              band, seized on or about June 2, 2017, from the premises of 8918 NE 24th
8              Street, Clyde Hill, Washington, 98004;

9           g. One Rolex Oyster Perpetual Yacht-Master watch, seized on or about June 2,
10             2017, from the premises of 8918 NE 24th Street, Clyde Hill, Washington,
               98004;
11
12          h. One Patek Philippe watch with apparent inset diamond, seized on or about
13             June 2, 2017, from the premises of 8918 NE 24th Street, Clyde Hill,
               Washington, 98004;
14
15          i. One gold U.S. Liberty Coin, weighing approximately one ounce, seized on or
16             about June 2, 2017, from the premises of 8918 NE 24th Street, Clyde Hill,
               Washington, 98004; and
17
18          j. Assorted jewelry seized on or about June 2, 2017, from the premises of 8918
19             NE 24th Street, Clyde Hill, Washington, 98004, including items appearing to
               be: two gold metallic keys; four gold metallic bracelets; one gemstone pearl
20
               bracelet; one silver metallic ring; one Tiffany key pendant necklace; two gold
21             metallic chain necklaces; and one gold metallic medallion necklace.
22
23
            The Court, having reviewed the papers and pleadings filed in this matter, including
24
     the Motion, hereby FINDS that entry of a Preliminary Order of Forfeiture is appropriate
25
     because:
26
27          • The above-identified property is subject to forfeiture to the United States,
                 pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) as property
28
      Preliminary Order of Forfeiture - 2                                UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
      United States v. Sung Hong (CR17-163-TSZ)
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:17-cr-00163-TSZ Document 127 Filed 10/11/18 Page 3 of 5




 1               constituting or derived from proceeds traceable to the wire fraud conspiracy,
 2               and pursuant to 18 U.S.C. § 982(a)(1) as property involved in the conspiracy to
 3               launder monetary instruments, or any property traceable to such property; and
 4          • The Defendant agreed, pursuant to the Plea Agreement he entered on March
 5               27, 2018, to forfeit the above-listed property to the United States (Dkt. No. 85,
 6               ¶ 8).
 7
 8 NOW, THEREFORE, THE COURT ORDERS:
 9          1)      Pursuant to the Motion, the Plea Agreement, 18 U.S.C. § 981(a)(1)(C),
10 18 U.S.C. § 982(a)(1), and 28 U.S.C. § 2461(c), the Defendant’s interest in the above-
11 identified property is fully and finally forfeited, in its entirety, to the United States;
12          2)      Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this Preliminary Order will
13 become final as to the Defendant at the time he is sentenced, it will be made part of the
14 sentence, and it will be included in the Judgment;
15          3)      The United States Department of Justice, and/or its authorized agents or
16 representatives, shall maintain the above-identified property in its custody and control
17 until further order of this Court;
18          4)      Pursuant to Fed. R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n), the
19 United States shall publish notice of this Preliminary Order and the United States’ intent
20 to dispose of the property as permitted by governing law. The notice shall be posted on
21 an official government website—www.forfeiture.gov—for at least 30 days. For any
22 person known to have alleged an interest in the above-identified property, the
23 United States shall also, to the extent possible, provide direct written notice to that
24 person. The notice shall state that any person, other than the Defendant, who has or
25 claims a legal interest in the above-identified property must file a petition with the Court
26 within 60 days of the first day of publication of the notice (which is 30 days from the last
27 day of publication), or within 30 days of receipt of direct written notice, whichever is
28 earlier. The notice shall advise all interested persons that the petition:
      Preliminary Order of Forfeiture - 3                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      United States v. Sung Hong (CR17-163-TSZ)
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:17-cr-00163-TSZ Document 127 Filed 10/11/18 Page 4 of 5




 1              a. shall be for a hearing to adjudicate the validity of the petitioner’s alleged
                   interest in the property;
 2
 3              b. shall be signed by the petitioner under penalty of perjury; and
 4              c. shall set forth the nature and extent of the petitioner’s right, title, or interest
 5                 in the property, as well as any facts supporting the petitioner’s claim and
                   the specific relief sought;
 6
 7         5)      If no third-party petition is filed within the allowable time period, the
 8 United States shall have clear title to the property, and this Preliminary Order shall
 9 become the Final Order of Forfeiture as provided by Fed. R. Crim. P. 32.2(c)(2);
10         6)      If a third-party petition is filed, upon a showing that discovery is necessary
11 to resolve factual issues presented by that petition, discovery may be conducted in
12 accordance with the Federal Rules of Civil Procedure before any hearing is conducted on
13 the petition. Following adjudication of any third-party petitions, the Court will enter a
14 Final Order of Forfeiture, pursuant to Fed. R. Crim. P. 32.2(c)(2) and 21 U.S.C. § 853(n),
15 reflecting that adjudication;
16         7)      The Court will retain jurisdiction for the purpose of enforcing this
17 Preliminary Order, adjudicating any third-party petitions, entering a Final Order of
18 Forfeiture, and amending the Preliminary Order or Final Order as necessary pursuant to
19 Fed. R. Crim. P. 32.2(e).
20 ///
21 ///
22 ///
23
24
25
26
27
28
     Preliminary Order of Forfeiture - 4                                     UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Sung Hong (CR17-163-TSZ)
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:17-cr-00163-TSZ Document 127 Filed 10/11/18 Page 5 of 5




1          The Clerk of Court is directed to serve a copy of this Order on all parties of record.
2
3
           DATED: October 11, 2018.


                                                      A
4
5
6                                                     Thomas S. Zilly
7                                                     United States District Judge
8
9 Presented by:
10
11          /s/ Neal Christiansen
     NEAL B. CHRISTIANSEN
12   Assistant United States Attorney
13   United States Attorney’s Office
     700 Stewart Street, Suite 5220
14   Seattle, Washington 98101-1271
15   (206) 553-4169
     Neal.Christiansen2@usdoj.gov
16
17
18
19
20
21
22
23
24
25
26
27
28
     Preliminary Order of Forfeiture - 5                                 UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Sung Hong (CR17-163-TSZ)
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
